UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 001-33999 NORTHERN OIL AND GAS, INC. (Exact name of Registrant as specified in its charter) Minnesota 95-3848122 (State or Other Jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 315 Manitoba Avenue – Suite 200 Wayzata, Minnesota 55391 (Address of Principal Executive Offices) (952) 476-9800 (Registrant’s Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer£Accelerated FilerT Non-Accelerated Filer£Smaller Reporting Company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T As of August 8, 2011, there were 63,138,424 shares of our common stock, par value $0.001, outstanding. GLOSSARY OF TERMS Unless otherwise indicated in this report, natural gas volumes are stated at the legal pressure base of the state or geographic area in which the reserves are located at 60 degrees Fahrenheit.Crude oil and natural gas equivalents are determined using the ratio of six Mcf of natural gas to one barrel of crude oil, condensate or natural gas liquids. The following definitions shall apply to the technical terms used in this report. Terms used to describe quantities of crude oil and natural gas: “Bbl” – barrel or barrels. “BOE” – barrels of crude oil equivalent. “Boepd”– barrels of crude oil equivalent per day. “MBbl” – thousand barrels. “MBoe”– thousand barrels of crude oil equivalent. “Mcf” – thousand cubic feet of gas. “Mcfe” – thousand cubic feet of gas equivalent. “MMBbls” – million barrels. “MMBoe”– million barrels of crude oil equivalent. “MMcf” – million cubic feet of gas. “MMcfe” – million cubic feet of gas equivalent. “MMcfepd” – million cubic feet of gas equivalent per day. “MMcfpd” – million cubic feet of gas per day. Terms used to describe our interests in wells and acreage: “Developed acreage” means acreage consisting of leased acres spaced or assignable to productive wells.Acreage included in spacing units of infill wells is classified as developed acreage at the time production commences from the initial well in the spacing unit.As such, the addition of an infill well does not have any impact on a company’s amount of developed acreage. “Development well” is a well drilled within the proved area of a crude oil or natural gas reservoir to the depth of stratigraphic horizon (rock layer or formation) noted to be productive for the purpose of extracting proved crude oil or natural gas reserves. “Dry hole” is an exploratory or development well found to be incapable of producing either crude oil or natural gas in sufficient quantities to justify completion as a crude oil or natural gas well. “Exploratory well” is a well drilled to find and produce crude oil or natural gas in an unproved area, to find a new reservoir in a field previously found to be producing crude oil or natural gas in another reservoir, or to extend a known reservoir. “Gross acres” refer to the number of acres in which we own a gross working interest. “Gross well” is a well in which we own a working interest. “Infill well” is a subsequent well drilled in an established spacing unit to the addition of an already established productive well in the spacing unit.Acreage on which infill wells are drilled is considered developed commencing with the initial productive well established in the spacing unit.As such, the addition of an infill well does not have any impact on a company’s amount of developed acreage. i “Net acres” represent our percentage ownership of gross acreage.Net acres are deemed to exist when the sum of fractional ownership working interests in gross acres equals one (e.g., a 10% working interest in a lease covering 640 gross acres is equivalent to 64 net acres). “Net acres under the bit” or “net acreage under the bit” means those net leased acres on which wells are spud, drilling, drilled, awaiting completion or completing in the spacing unit only, and not yet classified as developed acreage, regardless of whether or not such acreage contains proved reserves.Acreage included in spacing units of infill wells is not considered under the bit because such acreage was already previously classified as developed acreage when the initial well was completed in the subject spacing unit. “Net well” is deemed to exist when the sum of fractional ownership working interests in gross wells equals one. “Productive well” is an exploratory or a development well that is not a dry hole. “Undeveloped acreage” means those leased acres on which wells have not been drilled or completed to a point that would permit the production of economic quantities of crude oil and natural gas, regardless of whether or not such acreage contains proved reserves.Undeveloped acreage includes net acres under the bit until a productive well is established in the spacing unit. ii NORTHERN OIL AND GAS, INC. FORM 10-Q June 30, 2011 C O N T E N T S Page PART I FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) 2 Condensed Balance Sheets 2 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Unaudited Condensed Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3.Quantitative and Qualitative Disclosures about Market Risk 34 Item 4.Controls and Procedures 35 PART II OTHER INFORMATION Item 1.Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 6.Exhibits 36 Signatures 37 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. NORTHERN OIL AND GAS, INC. CONDENSED BALANCE SHEETS JUNE 30, 2, 2010 ASSETS (UNAUDITED) June 30, December 31, CURRENT ASSETS Cash and Cash Equivalents $ $ Trade Receivables Prepaid Drilling Costs Prepaid Expenses Other Current Assets Short - Term Investments - Deferred Tax Asset Total Current Assets PROPERTY AND EQUIPMENT Oil and Natural Gas Properties, Full Cost Method of Accounting Proved Unproved Other Property and Equipment Total Property and Equipment Less - Accumulated Depreciation and Depletion Total Property and Equipment, Net DEBT ISSUANCE COSTS Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable $ $ Accrued Expenses Derivative Liability Other Liabilities Total Current Liabilities LONG-TERM LIABILITIES Revolving Credit Facility - - Derivative Liability Other Noncurrent Liabilities Total Long-Term Liabilities 2 June 30, December 31, DEFERRED TAX LIABILITY Total Liabilities COMMITMENTS AND CONTINGENCIES (NOTE 15) STOCKHOLDERS' EQUITY Preferred Stock, Par Value $.001; 5,000,000Authorized, No Shares Outstanding - - Common Stock, Par Value $.001; 95,000,000 Authorized, (6/30/2011 -63,138,424 Shares Outstanding and 12/31/2010 - 62,129,424 Shares Outstanding) 63,138 Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Loss ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed financial statements. 3 NORTHERN OIL AND GAS, INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, REVENUES Oil and Gas Sales $ (Loss) Gain on Settled Derivatives ) ) Mark-to-Market Gain (Loss) of Derivative Instruments ) Other Revenue Total Revenues OPERATING EXPENSES Production Expenses Production Taxes General and Administrative Expense Depletion of Oil and Gas Properties Depreciation and Amortization Accretion of Discount on Asset Retirement Obligations Total Expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE) INCOME BEFORE INCOME TAXES INCOME TAX PROVISION NET INCOME $ Net Income Per Common Share - Basic $ Net Income Per Common Share - Diluted $ Weighted Average Shares Outstanding – Basic Weighted Average Shares Outstanding - Diluted The accompanying notes are an integral part of these condensed financial statements. 4 NORTHERN OIL AND GAS, INC. CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depletion of Oil and Gas Properties Depreciation and Amortization Amortization of Debt Issuance Costs Accretion of Discount on Asset Retirement Obligations Deferred Income Taxes Net (Gain) Loss on Sale of Available for Sale Securities ) Unrealized Loss (Gain) on Derivative Instruments ) Amortization of Deferred Rent ) ) Share - Based Compensation Expense Changes in Working Capital and Other Items: Increase in Trade Receivables ) ) Increase in Prepaid Expenses ) ) Decrease (Increase) in Other Current Assets ) Increase in Accounts Payable Decrease (Increase) in Accrued Expenses ) Net Cash Provided By Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of Other Equipment and Furniture ) ) Increase in Prepaid Drilling Costs ) ) Proceeds from Sale of Oil and Gas Properties Purchase of Available for Sale Securities ) - Proceeds from Sale of Available for Sale Securities Purchase of Oil and Gas Properties and Development Capital Expenditures ) ) Net Cash Used For Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on Line of Credit - ) Advances on Revolving Credit Facility - Payments on Revolving Credit Facility - ) Repayment of Subordinated Notes - ) Debt Issuance Costs Paid - ) Proceeds from Exercise of Warrants - Proceeds from Issuance of Common Stock - Net of Issuance Costs - Net Cash Provided by Financing Activities 5 Six Months Ended June 30, NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS – BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS – END OF PERIOD $ $ Supplemental Disclosure of Cash Flow Information Cash Paid During the Period for Interest $
